DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-7) in the reply filed on 4/7/2021 is acknowledged.  The traversal is on the grounds that “the method recited in claim 8 cannot be practiced without the operating table, video monitor, surgical equipment, handheld communication device, and handheld display device of amended claim 1, while the operating room of claim 1 cannot be utilized without carrying out the method steps of claim 8.”  This is not found persuasive because the method does not require/recite an operating table, so clearly the method can be practiced without the specific device (which explicitly requires an operating table), e.g. not all surgical procedures require an operating table.  Furthermore, the BRI of the device/product (claim 1) merely recites the capability of being used in the claimed manner, i.e. intended use, and can be used for controlling and viewing any number of things, not necessarily a surgical procedure.  Therefore, this difference in interpretation between the product and process, as well as the difference in structural elements required by the product and process would require different search strategies/queries and therefore meet the requirements of restriction.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “at least one at least one handheld communication device provided to each person in the operating room tasked with operating surgical equipment” is indefinite.  This limitation appears to define the device/system/product by who has the device and more specifically how many people are currently located in an operating room and what their “tasks” entail.  It seems as if applicant’s intent is for the term “provided” to be an active step of providing a device to specific people who have specific tasks, which is indefinite as it cannot be determined when infringement occurs; MPEP 2173.05(p).  Specifically, if there are 4 people in the operating room, but only 3 have the claimed communication devices, would infringement occur?  Similarly, what if someone who is not tasked with operating the surgical equipment (e.g. they are tasked 
The limitation “at least one handheld display device provided to each person in the operating room whose duties require observing the monitor” is indefinite.  Similar to above, this claim attempts to the define a device by who has the device, where they are located and what their duties are which creates confusion as to when infringement occurs; see MPEP 2173.05(p)
The limitation “wherein the at least one handheld communication device wirelessly transmits the instructions and commands to operate the surgical equipment” is indefinite.  This actively claims a product (communication device) and process (transmits instructions/commands) in the same claim; MPEP 2173.05(p).  
Applicant is reminded that the proper way to claim functional language and/or intended is a specific device capable of/configured to/adapted to etc. of performing a specific function/task. 

Claim Interpretation
Based on the 112, 2nd rejections above, it is emphasized that the scope of a device claim cannot be defined by the person who has, i.e. is provided with, the device and what that person’s task/job is; This is intended use.  As long as the prior art teaches a handheld communication device and a handheld display device which can be 

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0297745 to Augustine.
[Claims 1, 3 and 5] An operating room layout (Fig. 4) comprising: an operating table (22), a video monitor (display screen 38) installed at a video station (module 10), and surgical equipment (Par 0007), at least one handheld communication device (portable display screen, e.g. smart tablet or ipad) provided to each person in the operating room tasked with operating surgical equipment (Pars 0061 and 0114); and at least one handheld display device (portable display screen, e.g. smart tablet or ipad) provided to each person in the operating room whose duties require observing the monitor, wherein the at least one handheld communication device wirelessly transmits instructions and commands to operate the surgical equipment (“the controls and display screens for the surgical equipment housed in the module may be wirelessly connected to a portable display screen; Pars 0061 and 0114), and wherein the at least one handheld display device is adapted to display video and other information that is also shown on the video monitor (“This allows the surgical nurse to monitor and control the equipment without walking across the room”), thereby reducing a need for the persons to move about the operating room (“A portable display screen minimizes surgical staff movement” and “for convenient access by the nurse anywhere in the room”).
Regarding the video monitor installed at a video station, the examiner contends that any display/monitor/screen can be used to display video and therefore the “patient monitoring display screens” (38) read on this limitation.  Specifically, the structure of a “video monitor” is the exact same as a general display/monitor, as it is capable of displaying a video, if so desired.  Furthermore, applicant has failed to recite/require any 
[Claim 4] As explained above, the handheld communication device and the handheld display device taught by Augustine are integrated into a single handheld device, i.e. tablet.  However, the examiner contends that separating these two functions into two distinct devices is nothing more than an obvious separation of parts, specifically a separate device for each function (monitoring and controlling).  Furthermore, applicant gives no criticality or unexpected result to separate devices and since there are only two options for providing both of these functions, i.e. separate devices that each provide a single function or a single device that provides both functions, it would be obvious to try either of these options. 
[Claim 6] Augustine discloses a wireless connection between the monitor and handheld display located in the same room, i.e. short-range wireless communication.  The examiner takes official notice that WiFi, Bluetooth and WiFi Voice are commonly known and used types of short-range wireless communications used in surgical systems.  Therefore, it would have been obvious to one of ordinary skill in the art to use any one of these commonly known wireless communications in the system taught by . 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine as applied to claim 1 above, and further in view of US 2017/0215989 to Gregg.
[Claim 2] Augustine is discussed above, but fails to explicitly teach that the surgical equipment is a laser.  It is emphasized that while a laser is not explicitly disclosed, Augustine does disclose numerous different types of surgical instruments that can be used in the system, including electrosurgical units (which are similar to laser surgical device, in terms of function).  In the same field of endeavor, specifically surgical devices, Gregg teaches that it is known to control a laser device (103) with a similar hand-held device (tablet 400, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Augustine to control a laser system, as taught by Gregg, as known surgical equipment that can be controlled by a tablet.
[Claim 7] Augustine is discussed above, but fails to explicitly teach that the instructions/commands that control the surgical equipment are voice commands. In the same field of endeavor, specifically surgical devices, Gregg teaches that it is known to control surgical equipment (laser 103) via a touch screen or voice input on a tablet (Par 0052).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Augustine to accept voice commands, as taught by Gregg, as a known substitution for one known element (touch-screen) for another (voice input) to obtain predictable results (provide instructions/commands via a tablet to control a surgical device). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,037,217 to Peyman discloses a laser surgical system that includes a handheld tablet that controls the laser procedure and displays images from the procedure (70; Par 16, lines 59-67)
US 2017/0202630 to Gerstner discloses a surgical system including a video monitor (52) and a handheld display (17) that displays a mirrored image (Par 0143)
US 2018/0185113 to Gregerson discloses a surgical system including a video monitor (121/500) that displays mirrored images to a handheld display (401; Pars 0078 and 0088). 
US 2019/0228859 to Moctezuma discloses a surgical system including multiple stationary and handheld displays (24, 26, 28, 30 and 32) that display the same information to everyone in the operating room (Par 0019; Fig. 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792